Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made effective as of May 4, 2016
(the “Effective Date”), by and between GI Dynamics, Inc. a Delaware corporation,
with its principal place of business being 25 Hartwell Avenue, Lexington, MA
02421 (the “Company”) and Danforth Advisors, LLC, a Massachusetts limited
liability corporation, with its principal place of business being 91 Middle
Road, Southborough, MA 01772 (“Danforth”). The Company and Danforth are herein
sometimes referred to individually as a “Party” and collectively as the
“Parties.”

WHEREAS, the Company possesses know-how and proprietary technology related to
endoscopically delivered device therapy for the treatment of metabolic disorders
like diabetes; and

WHEREAS, Danforth has expertise in financial and corporate operations and
strategy; and

WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
“Services”); and

WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

 

1. Services of Consultant. Danforth will assist the Company with matters
relating to the Services. The Services are more fully described in Exhibit A
attached hereto. Danforth and the Company will review the Services on a monthly
basis to prioritize and implement the tasks listed on Exhibit A.

 

2. Compensation for Services. In full consideration of Danforth’s full, prompt
and faithful performance of the Services, the Company shall compensate Danforth
a consulting fee more fully described in Exhibit A (the “Consulting Fee”).
Danforth shall, from time to time, but not more frequently than twice per
calendar month, invoice the Company for Services rendered, and such invoice will
be paid upon fifteen (15) days of receipt. Each month the Parties shall evaluate
jointly the current fee structure and scope of Services. Danforth reserves the
right to an annual increase in consultant rates of up to 4%, effective January 1
of each year. Upon termination of this Agreement pursuant to Section 3, no
compensation or benefits of any kind as described in this Section 2 shall be
payable or issuable to Danforth after the effective date of such termination. In
addition, the Company will reimburse Danforth for reasonable out-of-pocket
business expenses, including but not limited to travel and parking, incurred by
Danforth in performing the Services hereunder, upon submission by Danforth of
supporting documentation reasonably acceptable to the Company. Any such accrued
expenses in any given three (3) month period that exceed one thousand dollars
($1,000) shall be submitted to the Company for its prior written approval.

 

1



--------------------------------------------------------------------------------

All Danforth invoices and billing matters should be addressed to:

 

Company Accounts Payable Contact:

   GI Dynamics, Inc.    25 Hartwell Avenue    Lexington, MA 02421   
Attention: Accounts Payable    ap@gidynamics.com

All Company payments and billing inquiries should be addressed to:

 

Danforth Accounting:

   Betsy Sherr    bsherr@danforthadvisors.com    (508) 277-0031    Danforth
Advisors    PO Box 335    Southborough, MA 01772

 

3. Term and Termination. The term of this Agreement will commence on the
Effective Date and will continue through the anniversary of such date in the
next calendar year (the “Term”). This Agreement may be extended for an
additional period by mutual written agreement. This Agreement may be terminated
by either Party hereto: (a) with Cause (as defined below), upon thirty (30) days
prior written notice to the other Party; or (b) without cause upon sixty
(60) days prior written notice to the other Party. For purposes of this
Section 3, “Cause” shall include: (i) a breach of the terms of this Agreement
which is not cured within thirty (30) days of written notice of such default or
(ii) the commission of any act of fraud, embezzlement or deliberate disregard of
a rule or policy of the Company.

 

4. Time Commitment. Danforth will devote such time to perform the Services under
this Agreement as may reasonably be required.

 

5. Place of Performance. Danforth will perform the Services at such locations
upon which the Company and Danforth may mutually agree. Danforth will not,
without the prior written consent of the Company, perform any of the Services at
any facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of any Confidential Information (as defined
below).

 

6. Compliance with Policies and Guidelines. Danforth will perform the Services
in accordance with all rules or policies adopted by the Company that the Company
discloses in writing to Danforth.

 

7.

Confidential Information. Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or make
available to

 

2



--------------------------------------------------------------------------------

  Danforth information, including, but not limited to, material, compilations,
data, formulae, models, patent disclosures, procedures, processes, business
plans, projections, protocols, results of experimentation and testing,
specifications, strategies and techniques, and all tangible and intangible
embodiments thereof of any kind whatsoever (including, but not limited to, any
apparatus, biological or chemical materials, animals, cells, compositions,
documents, drawings, machinery, patent applications, records and reports), which
is owned or controlled by the Company and is marked or designated as
confidential at the time of disclosure or is of a type that is customarily
considered to be confidential information (collectively the “Confidential
Information”). Danforth acknowledges that the Confidential Information or any
part thereof is the exclusive property of the Company, shall not be used for any
purpose other than providing the Services to the Company hereunder and shall not
be disclosed to any third party without first obtaining the written consent of
the Company. Danforth further agrees to take all practical steps to ensure that
the Confidential Information, and any part thereof, shall not be disclosed or
issued to its affiliates, agents or employees, except on like terms of
confidentiality, and shall be responsible for such person’s compliance with the
terms of this Agreement. The above provisions regarding confidentiality and
non-use shall survive for a period of five (5) years following any termination
or expiration of this Agreement.

 

8.

Intellectual Property. Danforth agrees that all ideas, inventions, discoveries,
creations, manuscripts, properties, innovations, improvements, know-how,
inventions, designs, developments, apparatus, techniques, methods, and formulae
that Danforth conceives, makes, develops or improves as a result of performing
the Services, whether or not reduced to practice and whether or not patentable,
alone or in conjunction with any other party and whether or not at the request
or upon the suggestion of the Company (all of the foregoing being hereinafter
collectively referred to as the “Inventions”), shall be the sole and exclusive
property of the Company. Without limiting the foregoing, Danforth also
acknowledges that all original works of authorship which are made by Danforth
(solely or jointly with others) within the scope of the Services hereunder or
which relate to the business of the Company and which are protectable by
copyright are “works made for hire” pursuant to the United States Copyright Act
(17 U.S.C. Section 101). Danforth hereby assigns to the Company all of
Danforth’s right, title and interest in and to all such Inventions and original
works of authorship and hereby agrees to maintain and furnish to the Company
complete and current records of all such Inventions and original works of
authorship and disclose to the Company in writing any such Inventions. Danforth
hereby agrees that Danforth shall fully cooperate with the Company, its
attorneys and agents, at the Company’s expense, in the preparation and filing of
all papers and other documents as may be required to perfect and protect the
Company’s rights in and to any such Inventions and original works of authorship.
In the event that Danforth is requested in any proceeding to disclose any
Confidential Information, Danforth shall give the Company prompt notice of such
request so that the Company may seek an appropriate protective order. If, in the
absence of a protective order, Danforth is nonetheless compelled by order or
subpoena of any court or tribunal of competent jurisdiction to disclose
Confidential Information, Danforth may disclose such information without
liability hereunder; provided, however, that Danforth shall give the Company
notice of the Confidential Information to be disclosed as far in advance of its
disclosure as is

 

3



--------------------------------------------------------------------------------

  practicable and uses its reasonable best efforts to obtain assurances that
confidential treatment shall be accorded to such Confidential Information.
Danforth hereby agrees in consideration of the Company’s agreement to engage
Danforth and pay compensation for the Services rendered to the Company and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged that Danforth shall not, without the prior written consent
of the Company, directly or indirectly, consult for, or become an employee of,
any company which conducts business in the Field of Interest anywhere in the
world. As used herein, the term “Field of Interest” shall mean the research,
development, manufacture and/or sale of the products resulting from the
Company’s technology. The limitations on competition contained in this Section 8
shall continue during the time that Danforth performs any Services for the
Company, and for a period of three (3) months following the termination of any
such Services that Danforth performs for the Company. If any part of this
section should be determined by a court of competent jurisdiction to be
unreasonable in duration, geographic area, or scope, then this Section 8 is
intended to and shall extend only for such period of time, in such area and with
respect to such activity as is determined to be reasonable. Except as expressly
provided herein, nothing in this Agreement shall preclude Danforth from
consulting for or being employed by any other person or entity.

 

9. Non Solicitation. All personnel representing Danforth are contracted agents
of Danforth. As such, they are obligated to provide the Services to the Company
and are obligated to Danforth under confidentiality, non-compete, and
non-solicitation agreements. Accordingly, they are not retainable as employees
or contractors by the Company and the Company hereby agrees not to solicit, hire
or retain their services for so long as they are contracted agents of Danforth
and for two (2) years thereafter. Should the Company violate this restriction,
it agrees to pay Danforth liquidated damages equal to equal to thirty percent
(30%) of the employee’s starting annual base salary and target annual bonus for
each Danforth contracted agent hired by the Company in violation of this
Agreement, plus Danforth’s reasonable attorneys’ fees and costs incurred in
enforcing this agreement should the Company fail or refuse to pay the liquidated
damages amount in full within thirty (30) days following its violation.

 

10. Placement Services. In the event that Danforth refers a potential employee
to the Company and that individual is hired, Danforth shall receive a fee equal
to twenty percent (20%) of the employee’s starting annual base salary and target
annual bonus. This fee is due and owing whether an individual is hired, directly
or indirectly on a permanent basis or on a contract or consulting basis by the
Company, as a result of Danforth’s efforts within one (1) year of the date
applicant(s) are submitted to the Company by Danforth. Such payment is due
within thirty (30) days following the employee’s completion of six months of
continuous employment by the Company.

 

11.

No Implied Warranty. Except for any express warranties stated herein, the
Services are provided on an “as is” basis, and the Company disclaims any and all
other warranties, conditions, or representations (express, implied, oral or
written), relating to the Services or any part thereof. Further, in performing
the Services Danforth is not engaged to disclose illegal acts, including fraud
or defalcations, which may have taken place. The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth

 

4



--------------------------------------------------------------------------------

  becomes aware of any such illegal acts during the performance of the Services.
Because the Services do not constitute an examination in accordance with
standards established by the American Institute of Certified Public Accountants
(the “AICPA”), Danforth is precluded from expressing an opinion as to whether
financial statements provided by the Company are in conformity with generally
accepted accounting principles or any other standards or guidelines promulgated
by the AICPA, or whether the underlying financial and other data provide a
reasonable basis for the statements.

 

12. Indemnification. Each Party hereto agrees to indemnify and hold the other
Party hereto, its directors, officers, agents and employees harmless against any
claim based upon circumstances alleged to be inconsistent with such
representations and/or warranties contained in this Agreement. Further, the
Company shall indemnify and hold harmless Danforth and any of its subcontractors
against any claims, losses, damages or liabilities (or actions in respect
thereof) that arise out of or are based on the Services performed hereunder,
except for any such claims, losses, damages or liabilities arising out of the
gross negligence or willful misconduct of Danforth or any of its subcontractors.
The Company will endeavor to add Consultant and any applicable subcontractor to
its insurance policies as additional insureds.

 

13. Independent Contractor; No Conflict. Danforth is not, nor shall Danforth be
deemed to be at any time during the term of this Agreement, an employee of the
Company, and therefore Danforth shall not be entitled to any benefits provided
by the Company to its employees, if applicable. Danforth’s status and
relationship with the Company shall be that of an independent contractor and
consultant. Danforth shall not state or imply, directly or indirectly, that
Danforth is empowered to bind the Company without the Company’s prior written
consent. Nothing herein shall create, expressly or by implication, a
partnership, joint venture or other association between the parties. Danforth
will be solely responsible for payment of all charges and taxes arising from his
or her relationship to the Company as a consultant. Danforth hereby represents
and warrants that (i) Danforth has no commitments or obligations inconsistent or
conflicting with this Agreement; and (ii) the performance by Danforth of the
Services within the Field of Interest do not as of the Effective Date and shall
not at any time during the Term conflict with, breach or violate any covenants
or agreements regarding, or otherwise overlap, any field in which Danforth is
currently otherwise performing services to any third party.

 

14. Records. Upon termination of Danforth’s relationship with the Company,
Danforth shall deliver to the Company any property or Confidential Information
of the Company relating to the Services which may be in its possession including
products, project plans, materials, memoranda, notes, records, reports,
laboratory notebooks, or other documents or photocopies and any such information
stored using electronic medium.

 

15. Notices. Any notice under this Agreement shall be in writing (except in the
case of verbal communications, emails and teleconferences updating either Party
as to the status of work hereunder) and shall be deemed delivered upon personal
delivery, one day after being sent via a reputable nationwide overnight courier
service or two days after deposit in the mail or on the next business day
following transmittal via facsimile. Notices under this Agreement shall be sent
to the following representatives of the Parties:

If to the Company:

 

Name:

   Scott Schorer

Title:

   Chief Executive Officer

Address:

   25 Hartwell Ave.    Lexington, MA 02421

Phone:

   (774) 454-7407

E-mail:

   sschorer2@gmail.com

 

5



--------------------------------------------------------------------------------

If to Danforth:

 

Name:

   Gregg Beloff

Title:

   Managing Partner

Address:

   91 Middle Road    Southborough, MA 01772

Phone:

   (617) 686-7679

E-mail:

   gbeloff@danforthadvisors.com

 

16. Assignment and Successors. This Agreement may not be assigned by a Party
without the consent of the other which consent shall not be unreasonably
withheld, except that each Party may assign this Agreement and the rights,
obligations and interests of such Party, in whole or in part, to any of its
Affiliates, to any purchaser of all or substantially all of its assets or to any
successor corporation resulting from any merger or consolidation of such Party
with or into such corporation.

 

17. Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of either Party. In the
event of such force majeure, the Party affected thereby shall use reasonable
efforts to cure or overcome the same and resume performance of its obligations
hereunder.

 

18. Headings. The Section headings are intended for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

19. Integration; Severability. This Agreement is the sole agreement with respect
to the subject matter hereof and shall supersede all other agreements and
understandings between the Parties with respect to the same. If any provision of
this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.

 

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, excluding choice
of law principles. The Parties agree that any action or proceeding arising out
of or related in any way to this Agreement shall be brought solely in a Federal
or State court of competent jurisdiction sitting in the Commonwealth of
Massachusetts.

 

6



--------------------------------------------------------------------------------

21. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one
agreement.

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the Effective Date.

 

DANFORTH ADVISORS, LLC     GI DYNAMICS, INC. By:     /s/ GREGG BELOFF     By:  
  /s/ SCOTT SCHORER Print Name:   Gregg Beloff     Print Name:   Scott Schorer
Title:     Managing Director     Title:           CEO Date:     5/4/16    
Date:     5/4/16

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Description of Services and Schedule of Fees

Danforth will perform mutually agreed to finance and accounting functions which
are necessary to support the management and operations of the Company, certain
of which are set forth below.

Senior Advisor Services:

 

  •   Participate in longer-term strategic planning process

 

  •   Participate in financing activities, including additional capital raises
and/or debt and equity restructurings

 

  •   Oversee the finance and accounting functions, including the Danforth
engagement team

 

  •   Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance

CFO Services:

 

  •   Support strategic business planning

 

  •   Support fundraising activities

 

  •   Provide finance support for operational planning

 

  •   Lead cost reduction planning and implementation

 

  •   Assist with corporate and business development/licensing initiatives

 

  •   Perform financial modeling, planning and analysis

 

  •   Oversight and review of public company filings, financial statements, and
regulatory compliance

 

  •   Lead the Company’s annual audit

 

  •   Support investor relations activities, as appropriate

 

  •   Strategic opportunity assessment

 

  •   Stock option plan management

 

  •   Capitalization table management

 

8



--------------------------------------------------------------------------------

Human Resources Services:

As needed to support the growth and needs of the organization, Danforth will
provide a Human Resources specialist who could provide:

 

  •   HR audits to ensure legal compliance

 

  •   Policy and handbook development

 

  •   Benefit selection including establishment of 401(k) plans

 

  •   Recruiting for key positions

 

  •   Creation of compensation plans

 

  •   Defining the culture of company

 

  •   Talent evaluation

 

  •   HR Preparation for potential liquidly events (purchase /IPO)

Ancillary Services:

SEC Support Services:

As needed and as requested by the Company, Danforth shall provide senior level
accounting and finance support, which many include items such as management of
an audit, preparation of financial statement for SEC filings, IPO readiness
planning, Sarbanes-Oxley implementation, systems implementations, etc.

Financial Planning & Analysis Services:

As needed to support ongoing operations or specific strategic and/or financing
initiatives, Danforth will provide an FP&A specialist to prepare budgets,
forecasts, and/or cost analyses, perform deal analyses, develop financial
projections related to strategic alternatives and support investor/analyst
communications, and complete other tasks consistent with financial planning and
analysis activities.

Technical Accounting Services:

As needed to support the financial and regulatory strategy, Danforth will
provide a technical accounting specialist to address technical accounting needs
that may arise, including without limitation drafting memos to describe the
treatment of complex topics such as revenue recognition and accounting for
complex debt and equity instruments.

 

9



--------------------------------------------------------------------------------

Fees:

 

Senior Advisor: Daniel Geffken

   $300/hour

CFO: James Murphy

   $275/hour

Human Resources: Dan Gauthier

   $200/hour

SEC Support:

   Varies

FP&A: Slava Burdman

   $185/hour

Technical Accounting:

   $275/hour

Equity Compensation

On May 2, 2016 or, if later, the date on which this Agreement is executed (the
“Issue Date”), the Company will issue Danforth a common stock purchase warrant
under the following terms:

 

  •   The warrant will entitle Danforth to purchase up to 28,532 shares of the
Company’s common stock

 

  •   The warrant will have an exercise price equal to the Fair Market Value of
the Company’s common stock on the Issue Date (based upon the closing price of
the Company’s CDIs on the Australian Securities Exchange on such date, after
giving effect to the AUD/USD exchange rate then in effect and the 50-for-1 ratio
of CDIs to shares of Common Stock).

 

  •   The warrant shall vest on a monthly basis over two years in equal monthly
increments, rounded to the nearest whole share.

 

  •   The warrant will have a term of 5 years from the Issue Date.

 

10